Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      09-JUL-2019
                                                      03:29 PM
                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII



                   IN THE INTEREST OF B CHILDREN:
                     NH, BORN ON 00/00/0000; AND
                        NN, BORN ON 00/00/0000




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; FC-S NO. 14-00180)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Father-Appellant’s Application for Writ of
 Certiorari, filed on May 17, 2019, is hereby rejected.
           DATED: Honolulu, Hawaii, July 9, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson